DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3 and 4 have been amended.  Claims 1-2, 10, 12-13, and 15-17 are cancelled.  Claims 3-9, 11, and 14 are pending in the instant application, and are examined on the merits.

Response to Amendment
The Amendment by Applicants’ representative Claude F. Purchase filed on 03/10/2021 has been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claims 3, 5, and 7 obviate the rejection.  The rejection to claims 3-11 and 14 is hereby withdrawn.
The rejection to claims 15-17 is moot because the claims have been cancelled.  

Claim rejection under 35 U.S.C.§112(d)
 
The rejection to claims 15-17 is moot because the claims have been cancelled.  

Reasons for Allowance
The present invention is drawn to a method of synthesizing a zirconocene dichloride complex of formula (8) 
    PNG
    media_image1.png
    209
    167
    media_image1.png
    Greyscale
 and/or its R5/R4 regioisomer according to steps (A) 
(A) contacting a compound of formula (1)
    PNG
    media_image2.png
    143
    110
    media_image2.png
    Greyscale
, wherein R1, R2, R3, and R3a are independently H or (C1-C4)alkyl, or any two adjacent R1 to R3a groups are bonded together to form a (C1-C4)alkylene and each of the remaining groups of R1 to R3a independently is H or (C1-C4)alkyl, with a compound of formula (2)
    PNG
    media_image3.png
    62
    145
    media_image3.png
    Greyscale
, wherein R4 is H or (C1-C4)alkyl, in the presence of an effective amount of a phosphoric and/or sulfonic acid reagent and under reaction conditions sufficient to make a compound (3) 
    PNG
    media_image4.png
    135
    167
    media_image4.png
    Greyscale
 and/or its oxo/R4 regioisomer, wherein R1 to R4 are as defined above: and with the proviso that when each of R1 to R3a is H and R4 is methyl, the phosphoric and/or sulfonic acid reagent and contacting step (A) are free of a polyphosphoric acid (PPA);
(B) contacting the compound (3) and/or its oxo/R4 regioisomer with either a hydride-functional reducing agent or a (C1-C4)alkyl lithium, under reaction conditions sufficient to make a compound (4) 
    PNG
    media_image5.png
    128
    167
    media_image5.png
    Greyscale
 and/or its (OH, R5)/R4 regioisomer, respectively, wherein R1 to R4 are as defined above and R5 is either H or (C1-C4)alkyl, respectively; and
(C) contacting the compound (4) and/or its (OH, R5)/R4 regioisomer with dehydration reaction conditions to make a compound (5) 
    PNG
    media_image6.png
    118
    155
    media_image6.png
    Greyscale
, and/or its R5/R4 regioisomer, R1 to R5 are as defined above;
(D) contacting the compound (5) and/or its R5/R4 regioisomer with an alkyl lithium under reaction conditions sufficient to make a compound (6) 
    PNG
    media_image7.png
    133
    158
    media_image7.png
    Greyscale
 and/or its R5/R4 regioisomer, wherein R1 to R5 are as defined above; and
(E) contacting the compound (6) and/or its R5/R4 regioisomer with a compound (7) 
    PNG
    media_image8.png
    152
    135
    media_image8.png
    Greyscale
 under reaction conditions sufficient to make the compound (8) and/or its R5/R4 regioisomer, wherein R1 to R5 are as defined above and each of R6 to R10 is independently H or (C1-C4)alkyl.

The closest prior art is U.S. Patent No. 6,911,508 (“the `508 patent”) to L. McCullough. 
The `508 patent discloses a method of preparing the same zirconocene dichloride complexes with a different method, see Examples 1-11.  Specifically, Example 1 of the `508 patent teaches a method of preparing cyclopentadienyl(tetrahydroindenyl)zirconium dichloride [Cp(H4Ind)ZrCl2] by hydrogenating cyclopentadienyl(indenyl)zirconium dichloride in the presence of H2 and catalyst PtO2, while the instantly claimed method is drawn to a method of preparing the cyclopentadienyl(tetrahydroindenyl)zirconium dichloride by reacting lithium tetrahydroindenyl compound (6) with cyclopentadienylzirconium trichloride (CpZrCl3) of compound (7) without involving hydrogenation reaction.  Therefore, the method disclosed in the `508 patent is patentably distinct from the instantly claimed method.

Conclusions
Claims 3-9, 11, and 14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731